Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 01/31/2022.  These drawings are acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a regasification unit” in claim 1, invoking 112(f), interpreted (according to specification page 4 ll. 31-34 and drawing figures 1 and 3) to be: a component to receive LNG from a tank and supply natural gas to a power plant, or equivalents thereof.
“a steam production unit” in claim 1, invoking 112(f), interpreted (according to specification page 5 ll. 23-25 and drawing figures 1 and 3) to be: a component that produces steam from the exhaust heat of the gas turbine, or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Jensen on 28 January 2022.

The application has been amended as follows: 

Claim 1. (Currently amended) A floating vessel equipped with a power plant and comprising a hull and a process deck arranged on a portion of the hull above one or more compartments within the hull, 
the power plant comprising a fuel source, and at least one electrical power generator driven by a gas turbine; the fuel source arranged for providing fuel to the gas turbine of the at least one power generator, wherein
the fuel source is a fuel gas source comprising at least one LNG storage tank for storing LNG and a regasification unit coupled to the at least one LNG storage tank for producing a stream of regasified natural gas from stored LNG,

per one or more gas turbines, the floating vessel is equipped with [[a]]at least one steam production unit coupled to an exhaust of the one or more gas turbines for receiving heat to produce pressurized steam;
per each steam production unit, the floating vessel is equipped with at least one secondary power generator driven by a steam turbine, which is coupled to the respective steam production unit for receiving produced steam;
each gas turbine of the one or more gas turbines and the at least one steam production unit are positioned on or above the process deck, and
each of the respective secondary power generator and the steam turbine are positioned under the process deck in the one or more compartments, and
wherein the floating vessel is a converted LNG carrier having a number of the LNG storage tanks originally installed for storage of the fuel gas, in which a portion of the number of originally installed LNG storage tanks is removed at positions within the location of the process deck.
Claim 2. (Currently amended) The floating vessel according to claim 1, further comprising a plurality of steam production units, wherein a conduit for transporting steam is provided between each steam production unit on or above the process deck and the steam turbine associated with the respective steam production unit [[that]] is positioned under the process deck in the one or more compartments.
Claim 4. (Currently amended) The floating vessel according to claim 1, wherein the at least one steam production unit is stacked above the one or more gas turbines.
Claim 11. (Currently amended) Method for manufacturing a floating vessel equipped with an electric power plant, comprising:
providing a LNG carrier vessel as the floating vessel, the LNG carrier vessel having a number of LNG storage tanks mounted in the hull;
removing a portion of the number of LNG storage tanks; 
arranging a process deck or reinforcing an existing process deck on the hull at the location of the removed LNG storage tanks, and creating one or more compartments within the hull under the process deck; 
arranging on the vessel at least one electrical power generator driven by a gas turbine, with the remaining LNG storage tanks coupled through a LNG regasification system to the gas turbine of the at least one power generator for delivery of fuel gas to the gas turbine;
per [[each]]one or more gas turbines, providing [[a]]at least one steam production unit that is coupled to an exhaust of the one or more gas turbines for receiving heat to produce steam,
per each steam production unit, providing an secondary power generator driven by a steam turbine, in which the steam turbine is coupled to the respective steam production unit for receiving steam;
wherein the method further comprises:
positioning the one or more gas turbines and the at least one steam production unit on or above the process deck, and
positioning the respective secondary power generator and the steam turbine under the process deck in the one or more compartments, stacked below the one or more gas turbines and the at least one steam production unit.
13. (Currently amended) The floating vessel according to claim 2, wherein the at least one steam production unit is stacked above the one or more gas turbines.
14. (Currently amended) The floating vessel according to claim 3, wherein the at least one steam production unit is stacked above the one or more gas turbines.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claim 1, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a floating vessel equipped with a power plant comprising, among other features, 
a hull and a process deck arranged on a portion of the hull above one or more compartments within the hull, 
each gas turbine of the one or more gas turbines and the at least one steam production unit are positioned on or above the process deck, and
each of the respective secondary power generator and the steam turbine are positioned under the process deck in the one or more compartments, and
wherein the floating vessel is a converted LNG carrier having a number of the LNG storage tanks originally installed for storage of the fuel gas, in which a portion of the number of originally installed LNG storage tanks is removed at positions within the location of the process deck.
claim 11, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a method for manufacturing a floating vessel equipped with an electric power plant comprising, among other features, 
 providing a LNG carrier vessel as the floating vessel, the LNG carrier vessel having a number of LNG storage tanks mounted in the hull;
removing a portion of the number of LNG storage tanks; 
arranging a process deck or reinforcing an existing process deck on the hull at the location of the removed LNG storage tanks, and creating one or more compartments within the hull under the process deck; 
positioning the one or more gas turbines and the at least one steam production unit on or above the process deck, and
positioning the respective secondary power generator and the steam turbine under the process deck in the one or more compartments, stacked below the one or more gas turbines and the at least one steam production unit.

	ii.	Park (7357092) teaches a floating vessel equipped with a power plant 20 including a steam turbine 21, steam production unit 24, gas turbine 22, generator 23, fuel storage tank 40, such that the interior of the hull 1 is divided into watertight chambers so that the parts of the power plant 20 can be separately installed in the chambers, Col 5 ll. 14-18, but fails to teach the removal of storage tanks at the location of a process deck and positioning the gas turbine and the steam production unit on or above the process deck while placing the generator and the steam turbine under the process deck. 
but fails to teach the removal of a number of said LNG storage tanks and an onboard power plant. 
		It would not be obvious to one of ordinary skill in the art before the effective filing date to modify the LNG carrier vessel of Frimm by removing some of the LNG storage tanks and add on a power plant of Park because there is no teaching in either Frimm or Park to suggest such modification.
Brinkel (9950774) teaches a floating vessel (Fig 1) carrying LNG storage tanks 7, 7’, and equipped with processing equipment 10/10’ above deck such as air compressor, steam turbine electrical generators, liquefied gas export system and the like (Col 5 ll. 10-25), but fails to teach specifically the location of the processing equipment with respect to the hull and the deck. 
		Maclean (9062525) teaches a floating vessel equipped with a power plant comprising a gas turbine-generator set 75, a steam production unit 32, a steam turbine 72, and an oil storage onboard, but fails to teach the specific arrangement of the gas turbine-generator, the steam production unit, the steam turbine, and the removal of previously installed oil or fuel tanks within the hull of the floating vessel.
		Talley (6442924) teaches a power plant comprising gas turbine 310, a steam production unit 320, a steam turbine 338, and generators 318, 360, but fails to teach a floating vessel equipped with said power plant and the arrangement of the gas turbine, the steam production unit, and the steam turbine with respect to the hull and process deck of the floating vessel.
		Kirk (20140345299) teaches a floating vessels for transporting natural gas.

iii.	Claims 2-10 and 12-20 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
	/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741